United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1775
                        ___________________________

                              Michael Dale Simpson,

                       lllllllllllllllllllll Plaintiff - Appellant,

                                           v.

FCC Forrest City Low, Medical Department; B. Wooten, Registered Nurse, FCC
Forrest City Low; M. Wingo, Physician Assistant, FCC Forrest City Low; Charles
                Miller, Unit Counselor, FCC Forrest City Low,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                          Submitted: November 26, 2015
                            Filed: December 21, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

     Federal inmate Michael Simpson brought this pro se action under Bivens v. Six
Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), asserting
medical deliberate-indifference claims, among other claims. Simpson appeals after
the district court1 denied his motion for a preliminary injunction, concluded that all
of his claims failed as a matter of law, granted defendants’ motion to dismiss or for
summary judgment, and entered judgment dismissing the case with prejudice. Also
pending are Simpson’s motions to “change the style of the case,” and for
reconsideration of an order entered by the clerk’s office.

       Upon careful review, we first conclude that the district court did not abuse its
discretion in denying Simpson’s motion for a preliminary injunction. See Dataphase
Sys. Inc. v. C.L. Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc). We further
conclude that the district court appropriately disposed of Simpson’s claims, because,
among other reasons, the record established beyond genuine dispute that defendants
were not deliberately indifferent to Simpson’s serious medical needs. See Allard v.
Baldwin, 779 F.3d 768, 771-72 (8th Cir. 2015).

     Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. In addition,
Simpson’s pending motions are denied.
                    ______________________________




      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                         -2-